DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/04/2022 has been considered by the examiner.

Response to Amendment
No amendment has been filed. See arguments section.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (U.S. Patent No. 10,040,482 B2) hereinafter Jung in view of Toledo et al (U.S. Publication No. 2011/0080304 A1) hereinafter Toledo further in view of Obayashi et al. (Japan Publication No. 2014129082 A) hereinafter Obayashi.

	Regarding claim 1, Jung discloses at least one processing circuit configured [see Column 5 lines 36-43 – discusses the system comprising at least one processor] to:
hold the target parking position associated with the parking process operation [see Column 5, lines 58-60 - discusses a storage component 120 of the driver assistance apparatus 100 that can store data input to or output from the controller 180 and see Column 11, lines 11-18 - discusses the controller 180 sets a target parking space];
perform an automatic parking control of automatically controlling the vehicle such that the vehicle is parked in the target parking position, as a part of the parking process operation [see Column 7, lines 3-19 -discusses a vehicle controller 170 which controls the movement of a vehicle to the target parking space];
receive an execution request for the automatic parking control from each of an exterior and an interior of the vehicle [see Column 11 lines 30-37 - discusses receiving a request from an interior of a vehicle (see Column 5 lines 44-53 – discusses a first interface (in vehicle) has an automatic parking button) and then determining that there is a switch to control the parking from an exterior via a remote; and see Column 9, lines 6-8 - discusses the controller 180 acting as a receiver and to receive a remote-control signal];
change the automatic parking control into a standby state, in which the target parking position is held, when a door of the vehicle is opened [see Column 11, lines 20-29 - discusses getting-off of a driver (i.e. opening and closing of a door (see Column 8, lines 42-47)) before entering a target parking space and after setting the target parking space; the vehicle is in a standby state until the reception of a signal that allows the vehicle to continue parking in the target parking space] after receiving the execution request from the interior of the vehicle [see Column 11 lines 30-37 - discusses receiving a request from an interior of a vehicle to park the vehicle (see Column 5 lines 44-53 – discusses a first interface (in vehicle) has an automatic parking button)] and before the vehicle arrives at the target parking position [see Column 11, lines 20-37 - discusses getting-off of a driver (i.e. opening and closing of a door (see Column 8, lines 42-47)) before entering a target parking space and after setting the target parking space]; and



    PNG
    media_image1.png
    182
    319
    media_image1.png
    Greyscale

Figure 5 of Jung

restart the automatic parking control, on condition that the execution request is received from the exterior of the vehicle, when the automatic parking control is in the standby state [see Column 11 lines 30-45 - discusses the vehicle continues to the target parking space after a parking instruction is received in the controller 180 from a button (of a remote the driver is operating outside the vehicle)]


	However, Jung fails to disclose that the processor is configured to: 
change the automatic parking control into a standby state, in which the target parking position is held, when a door of the vehicle is opened after the vehicle starts moving by the automatic parking control due to receiving the execution request from the interior of the vehicle and before the vehicle arrives at the target parking position; and 
not change into the standby state when the door is opened after the automatic parking control restarts due to receiving the execution request from the exterior of the vehicle and before the vehicle arrives at the target parking position.

Toledo discloses a processor [see Paragraph 0013 – discusses a park assist system that receives signals from sensors located on the vehicle] that is configured to change the automatic parking control into a standby state [see Figure 3 below - discusses pausing the automatic parking maneuver after it has started (step 60)], in which the target parking position is held [see Figure 3 below – step 62 stores information, see Paragraph 0021 – discusses that the memory stores the trajectory path (into parking space)], when a door of the vehicle is opened after the vehicle starts moving by the automatic parking control due to receiving an execution request from the interior of the vehicle and before the vehicle arrives at the target parking position [see Paragraph 0020 - discusses that step 60 includes the driver or passenger opening a door of the vehicle that causes the automatic parking system to pause the parking operation 58 (be interrupted and continued later in step 66)] .

    PNG
    media_image2.png
    663
    447
    media_image2.png
    Greyscale

Figure 3 of Toledo

Toledo suggests that being able to pause during parking and resuming the parking operation (after an interruption such as a door opening) without having to manually reset the target parking space is an advantage [see Paragraph 0023]. It is recognized by one having ordinary skill in the art that this parking operation being held in the memory after an interruption and being able to resume the parking operation reduces the time compared to if a person had to manually reset the operation after an interruption.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor that is configured to change the automatic parking control into a standby state, in which the target parking position is held, when a door of the vehicle is opened after receiving the execution request from the interior of the vehicle and before the vehicle arrives at the target parking position as taught by Jung with changing the automatic parking control into a standby state, in which the target parking position is held, when a door of the vehicle is opened after the vehicle starts moving by the automatic parking control as taught by Toledo in order to advantageously pause and resume parking operations without having to manually reset the target parking space [Toledo, see Paragraph 0023].

	Regarding claim 1, the combination of Jung and Toledo fails to disclose a processor configured to not change into the standby state when the door is opened after the automatic parking control restarts due to receiving the execution request from the exterior of the vehicle and before the vehicle arrives at the target parking position.

	Obayashi discloses a processor configured to not change into the standby state when a door is opened [see Paragraph 0050 and see Figure 5 below - discusses that when a door is opened, during a remote operation, the vehicle is shut off].

    PNG
    media_image3.png
    582
    382
    media_image3.png
    Greyscale

Figure 5 of Obayashi

Obayashi suggests that when a malicious person enters the vehicle, the vehicle can be prevented from being stolen (by shutting off) [see Paragraphs 0055-0056].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the automatic parking control function as taught by Jung to include a condition of an automatic parking control that is not changed into the standby state when a door is opened (after the automatic parking control restarts due to receiving the execution request from the exterior of the vehicle and before the vehicle arrives at the target parking position) as taught by Obayashi in order to prevent malicious intent such as vehicle theft during automatic parking operations [Obayashi, see Paragraphs 0055-0056].

	Regarding claim 3, Jung, Toledo, and Obayashi disclose the invention with respect to claim 1. Jung further discloses wherein if the automatic parking control is started due to the execution request from the interior and the automatic parking control is then changed into the standby state [see Figure 2 below - the controller 180 receives signals from a first user interface 110, see Column 5, lines 50-57 - discusses pushing a button (first user interface 110), within the vehicle, that executes a driver assistance apparatus, and that button then activates the remote control function],

    PNG
    media_image4.png
    471
    622
    media_image4.png
    Greyscale

Figure 2 of Jung

 the at least one processing circuit allows the execution request from the exterior to be received [see Column 11, lines 20-37 - discusses getting-off of a driver (i.e. opening and closing of a door (see Column 8, lines 42-47) before entering a target parking space and after setting the target parking space. The vehicle is in a standby state until the reception of a signal that allows the vehicle to continue parking in the target parking location, see Column 9, lines 9-21 - discusses a driver getting out of the vehicle and sending a remote control signal to park the vehicle, see Column 9, lines 52-56 - discusses the control signal being able to instruct the vehicle to park, See Figure 5 below].

    PNG
    media_image1.png
    182
    319
    media_image1.png
    Greyscale

Figure 5 of Jung

	Regarding claim 4, Jung, Toledo, and Obayashi disclose the invention with respect to claim 1. Jung further discloses:
wherein the at least one processing circuit is further configured to: determine whether or not a user of the vehicle has an intention to perform the automatic parking control by an operation from the exterior [see Column 10, lines 39-45 - discusses the controller 180 determining the intention of a remote parking operation]; and 
change the automatic parking control into the standby state, on condition that it is determined that there is the intention [see Column 8, lines 66-67 and Column 9, lines 1-8 - discusses switching to a standby state when it is determined by the controller 180 that the driver has the intention to park the vehicle from an exterior of the vehicle, the controller 180 waits for the control signal from the remote control terminal to park the vehicle, see Column 11, lines 20-37 - discusses getting-off of a driver (i.e. opening and closing of a door (see Column 8, lines 42-47) before entering a target parking space and after setting the target parking space. The controller 180 then puts the vehicle in a standby state until the reception of a signal that allows the vehicle to continue parking in the target parking space, see Column 9, lines 9-21 - discusses a driver getting out of the vehicle and sending a remote control signal to park the vehicle, see Column 9, lines 52-56 - discusses the control signal being able to instruct the vehicle to park, see Figure 5 below].

    PNG
    media_image1.png
    182
    319
    media_image1.png
    Greyscale

Figure 5 of Jung

Toledo further discloses a determination that is done if the automatic parking control is performed and if the door of the vehicle is closed [see Figure 3 below - discusses pausing the automatic parking maneuver after it has started (step 60), and see Paragraph 0020 -discusses that step 60 can include the driver or passenger opening a door of the vehicle that causes the automatic parking system to pause].

    PNG
    media_image2.png
    663
    447
    media_image2.png
    Greyscale

Figure 3 of Toledo

Toledo suggests that being able to pause during parking and resuming the parking operation (after an interruption such as a door opening) without having to manually reset the target parking space is an advantage [see Paragraph 0023]. It is recognized by one having ordinary skill in the art that this parking operation being held in the memory after an interruption and being able to resume the parking operation reduces the time compared to if a person had to manually reset the operation after an interruption.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the automatic parking control by an operation from an exterior of the vehicle and the transition device with the standby state (holding device holds the target spot) when it is determined there is the intention to park by an operation from an exterior of the vehicle as taught by Jung while the automatic parking control is being performed as taught by Toledo in order to advantageously resume the parking operation without having to manually reset the target parking space [Toledo, see Paragraph 0023].

Regarding claim 6, Jung, Toledo, and Obayashi disclose the invention with respect to claim 3. Jung further discloses:
wherein the at least one processing circuit is further configured to: determine whether or not a user of the vehicle has an intention to perform the automatic parking control by an operation from the exterior [see Column 10, lines 39-45 - discusses the controller 180 determining the intention of a remote parking operation]; and 
change the automatic parking control into the standby state, on condition that it is determined that there is the intention [see Column 8, lines 66-67 and Column 9, lines 1-8 - discusses switching to a standby state when it is determined by the controller 180 that the driver has the intention to park the vehicle from an exterior of the vehicle, the controller 180 waits for the control signal from the remote control terminal to park the vehicle, see Column 11, lines 20-37 - discusses getting-off of a driver (i.e. opening and closing of a door (see Column 8, lines 42-47) before entering a target parking space and after setting the target parking space. The controller 180 then puts the vehicle in a standby state until the reception of a signal that allows the vehicle to continue parking in the target parking space, see Column 9, lines 9-21 - discusses a driver getting out of the vehicle and sending a remote control signal to park the vehicle, see Column 9, lines 52-56 - discusses the control signal being able to instruct the vehicle to park, see Figure 5 below].

    PNG
    media_image1.png
    182
    319
    media_image1.png
    Greyscale

Figure 5 of Jung

Toledo further discloses a determination that is done if the automatic parking control is performed and if the door of the vehicle is closed [see Figure 3 below - discusses pausing the automatic parking maneuver after it has started (step 60), and see Paragraph 0020 -discusses that step 60 can include the driver or passenger opening a door of the vehicle that causes the automatic parking system to pause].

    PNG
    media_image2.png
    663
    447
    media_image2.png
    Greyscale

Figure 3 of Toledo

Toledo suggests that being able to pause during parking and resuming the parking operation (after an interruption such as a door opening) without having to manually reset the target parking space is an advantage [see Paragraph 0023].  It is recognized by one having ordinary skill in the art that this parking operation being held in the memory after an interruption and being able to resume the parking operation reduces the time compared to if a person had to manually reset the operation after an interruption.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the intention to perform the automatic parking control by an operation from an exterior of the vehicle and the transition device with the standby state (holding device holds the target spot) when it is determined there is the intention to park by an operation from an exterior of the vehicle as taught by Jung while the automatic parking control is being performed as taught by Toledo in order to advantageously resume the parking operation without having to manually reset the target parking space [Toledo, see Paragraph 0023].

Response to Arguments
The arguments filed on 07/05/2022 are being entered. The arguments do not overcome the 35 U.S.C. 103 rejection. Therefore, this action has been made final. 

Applicant's arguments filed on 07/05/2022 have been fully considered but they are not persuasive. 

Examiner agrees, on Page 4 lines 12-13, that Jung does not start automatic parking control before the driver gets off the vehicle. However, Jung is cited to show that “an execution request for the automatic parking control from each an exterior and an interior of the vehicle” is received. The execution request limitation is disclosed in Jung: an execution request being received in the interior [see Column 11, lines 30-37 – discusses an execution request being received in an interior (automatic parking button)] and an exterior [see Column 9, lines 6-8 - discusses the controller 180 acting as a receiver and to receive a remote-control signal].

However, Jung fails to disclose the feature of “the at least one processing circuit configured to change the automatic parking control into a standby state when a door of the vehicle is opened after the vehicle starts moving by the automatic parking control due to receiving the execution request from the interior of the vehicle”.

Examiner relies on Toledo to disclose said feature above [see Figure 3 below and see Paragraph 0020 - discusses that step 60 includes the driver or passenger opening a door of the vehicle that causes the automatic parking system to pause the parking operation 58 (be interrupted and continued later in step 66)]. Examiner agrees, on Page 5-6, that Toledo is concerned with execution requests from the interior.

Examiner disagrees with the argument on Page 6 lines 7-9. The combination of Jung and Toledo discloses the “restart the automatic parking control, on condition that the execution request is received from the exterior of the vehicle”. Toledo discloses a vehicle automatically performing a parking operation from an interior [see Figure 3 below - discusses pausing the automatic parking maneuver after it has started (step 60)]. When a door is opened during the parking operation, the vehicle pauses and holds the parking spot [see Paragraph 0020 - discusses that step 60 includes the driver or passenger opening a door of the vehicle that causes the automatic parking system to pause the parking operation 58 (be interrupted and continued later in step 66)]. Jung discloses that when a person is on the exterior of a vehicle that an automatic parking operation is continued from a remote [see Column 9, lines 6-8 - discusses the controller 180 acting as a receiver and to receive a remote-control signal]. 

    PNG
    media_image2.png
    663
    447
    media_image2.png
    Greyscale

Figure 3 of Toledo


Therefore, when put into practice, the combination of Jung and Toledo would operate in the manner of the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

U.S. Publication No. 2005/0270177 A1 discusses an interruption during the movement of a vehicle during parking, the door is opened and parking is stopped.

U.S. Publication No. 2020/00369263 A1 discusses an interruption during the automatic parking procedure. The vehicle control device or the user sets a target parking spot and the control device also sets a drop off location where the operator can get out and remotely park the vehicle.

U.S. Publication No. 2020/0047745 A1 discusses an autonomous parking operation that can be commanded from inside or outside of the vehicle. Sensors determine if occupant is present inside vehicle after setting target parking spot.

U.S. Patent No. 9,505,403 B2 discusses pausing an automatic parking maneuver to unload a vehicle with a button. The maneuver can be resumed once conditions are met (door closed). The operation can also be performed remotely.

U.S. Patent No. 10,449,955 discusses an autonomous parking system that may be done remotely or within the vehicle.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862.  The examiner can normally be reached on Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665